Citation Nr: 1626721	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  12-19 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for a service-connected disability variously characterized as chronic pain syndrome, chronic fatigue syndrome, and/or fibromyalgia, to include whether separate or alternative ratings are warranted under 38 C.F.R. § 4.88b, Diagnostic Code 6354 for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1986 to March 2010.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  This matter was originally before the Board on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over this claim is now with the RO in Huntington, West Virginia.  In February 2015, the Board issued a decision that denied the claim currently on appeal (in addition to resolving another claim on appeal at that time and remanding another matter to the RO for additional development).  The Veteran appealed the Board's decision, in part, to the Court.  In January 2016, the Court issued an Order granting a January 2016 Joint Motion for Partial Remand (Joint Motion) by the parties, vacating the Board decision with respect only to the issue listed above, and remanding the matter to the Board for further action consistent with the Joint Motion.

The Board has recharacterized the issue addressed at this time, as reflected in the presentation of the issue on the title page of this decision, to more clearly reflect the nature of the issue as clarified by the January 2016 Joint Motion endorsed by the Court.

The February 2015 Board decision addressed an issue of entitlement to service connection for residuals of photorefractive keratectomy (PRK), by remanding the matter to the RO for additional development.  This matter has not yet been re-certified to the Board by the RO, and it does not appear that the necessary development directed by the February 2015 Board remand has been completed.  The Board shall not take jurisdiction over this service connection claim at this time, as the processing of the February 2015 Board remand directives remain in progress and the issue appropriately remains with the RO at this time.

The Board further notes that the Veteran submitted a signed VA Form 21-22a in January 2016 that properly appointed a new representative (listed on the title page of this decision), with the appointment expressly "limited to all issues arising out of the denial of an initial disability rating in excess of 40% for a service-connected condition, variously described as chronic pain syndrome, chronic fatigue syndrome, and/or fibromyalgia, including all downstream issues."  Thus, it appears that the Veteran's prior appointment of the service organization Veterans of Foreign Wars of the United States remains in effect with regard to the service connection issue that was remanded to the RO in February 2015.

The prior Board decision in this case was issued by a Veterans Law Judge (VLJ) other than the undersigned; the case has now been reassigned to the undersigned VLJ for a new appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, and as discussed in greater detail below, the Board notes that this appeal involves a significant degree of potential complexity.  This appeal features a claim seeking increased disability compensation for a somewhat amorphus service-connected diagnostic entity (chronic fatigue syndrome / chronic pain syndrome / fibromyalgia) with overlapping symptom manifestations pertinent to multiple service-connected diagnoses.  To ensure assignment of the most favorable appropriate rating or combination of ratings, it may be necessary to make determinations that implicate new and existing separate disability ratings while reconciling the ratings with the overlapping symptoms (ensuring that no individual symptom manifestation is compensated in multiple ratings at the same time).

In this remand, the Board shall first discuss the directives of the January 2016 Joint Motion that has been endorsed by the Court and the related need for a new VA examination and an update of the medical evidence of record in this case.  Then, the Board shall discuss some of the concerns regarding overlapping symptoms and potentially applicable rating criteria warranting attention in the processing of this remand.

The January 2016 Joint Motion and the Need for Additional Development of the Evidentiary Record

The January 2016 Joint Motion explains that the Board's February 2015 decision "erred in failing to provide an adequate statement of reasons or bases because Appellant specifically raised the issue of whether he was entitled to a higher evaluation under 38 C.F.R. § 4.88b, Diagnostic Code (DC) 6354 (for chronic fatigue syndrome), for which his symptoms have been diagnosed."  Upon fresh review of this matter, the Board notes that the March 2011 RO rating decision that established service connection for the disability at issue (as chronic pain syndrome / fibromyalgia) discusses the Veteran's "diagnosis of chronic fatigue" amongst the set of related diagnoses of record at that time; the RO then settled upon fibromyalgia as reasonably analogous to the variously characterized disability for rating purposes.  The Board finds that the impairment associated with the Veteran's chronic fatigue syndrome, which has been diagnosed as part of the variously characterized pathology that includes chronic pain syndrome, is part of the service-connected pathology at issue.  Thus, the Board finds that consideration of the diagnostic and rating criteria for chronic fatigue syndrome is necessary for an adequate rating determination in this case.

The Board finds that additional development of the evidentiary record is necessary to support informed appellate review.  The medical evidence of record contains various characterizations of the service-connected pathology suggesting a number of different types of associated impairment, but the Veteran has not been afforded a VA examination focused upon providing medical findings specifically pertinent to the applicable rating criteria in this case.  Despite the Veteran's pertinent reports and diagnosis of chronic fatigue syndrome, the Veteran has not been afforded a VA examination to ascertain the current severity of his disability in relation to the specific rating criteria of DC 6354.  (The requirements for confirmation of a diagnosis of chronic fatigue syndrome for VA purposes are presented in  38 C.F.R. § 4.88a, and the schedular rating criteria for such disability are presented in 38 C.F.R. § 4.88b, DC 6354.)

Accordingly, the matter must be remanded to schedule the Veteran for a VA examination.  The Veteran has had no VA examination pertinent to this appeal since May 2012.  The Board finds that a new VA examination is necessary at this time to provide needed medical findings and clarification to allow for a fully informed rating assignment upon appellate review.

As discussed in greater detail below, the Veteran's service-connected disability on appeal involves a broad constellation of symptoms including overlap of multiple service-connected diagnoses, and numerous possible combinations of ratings under various diagnostic codes may be for consideration.  A new VA examination report will be of great value in allowing for an informed determination identifying the combination of applicable ratings that may be most appropriate and most favorable to the Veteran.  The Board observes that the evidence seems to suggest that the constellation of pertinent symptoms may include manifestations overlapping with the Veteran's service connected psychiatric disability; if the RO agrees, it shall have the opportunity to complete any indicated development (to include arranging any further VA examinations) needed for informed determination of the most favorable combination of ratings appropriate in this case.

Furthermore, the most recent medical evidence from 2012 indicates that the Veteran was receiving pertinent treatment and evaluation for the service-connected pathology on an ongoing basis at the time of the last update of the medical evidence.  During the processing of this remand, the AOJ shall have the opportunity to obtain the Veteran's pertinent VA medical records from more recent years and make them available for review in the claims-file.  The AOJ shall also have the opportunity to assist the Veteran with obtaining any outstanding pertinent private medical records as well.  [As the reports of ongoing VA treatment are constructively of record and may contain pertinent evidence, they must be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA's duty to assist also includes making reasonable attempts to secure and obtain private medical records.  See 38 C.F.R. §§ 3.159(c)(1)].

Rating Criteria and Overlapping Symptoms

The Veteran's service-connected disability picture involves potentially significantly overlapping symptoms associated with multiple diagnoses.  The evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptoms as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptom[s]").

However, when a Veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes with different ratings.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical inquiry in making such a determination is whether any of the disabling symptoms is duplicative or overlapping.  The Veteran is entitled to a combined rating only where the symptoms are distinct and separate.  Id.

Fibromyalgia has been defined by VA as a "medically unexplained chronic multisymptom illnesses."  See 38 C.F.R. § 3.317.  The 40 percent rating currently assigned to the Veteran under 38 C.F.R. § 4.71a, DC 5025 contemplates "widespread musculoskeletal pain and tender points, with or without associated fatigue...," that are nearly constant and refractory to therapy (emphasis added).  This suggests that a rating under DC 5025 may continue to be warranted even without contemplating fatigue symptoms that may be separately contemplated in a separate assignment of a rating for chronic fatigue syndrome, dependent upon the extent of the impairment found to be associated with the "widespread musculoskeletal pain and tender points" apart from fatigue.   There appears to be no bar against assigning ratings for fibromyalgia and chronic fatigue syndrome at the same time.  A new VA examination with medical opinion will be helpful to making an informed determination with regard to any appropriate separate ratings for various manifestations of the pertinent service connected disability.

The Board notes other examples of overlapping symptom considerations involving multiple pertinent rating criteria that should be reconciled with each other in accordance with pertinent medical findings.  The Veteran is currently in receipt of a 30 percent disability rating for "Depression Secondary to Chronic Pain (Also Claimed as Insomnia)."  Under 38 C.F.R. § 4.130, DC 9434, this rating contemplates "Occupational and social impairment ... due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)."  The separate 40 percent rating currently assigned under DC 5025 contemplates "widespread musculoskeletal pain and tender points, with or without ... sleep disturbance, ... depression, [or] anxiety... [emphasis added]."  Depending upon the facts found, separate ratings may be warranted under both DCs with attention to ensuring that any symptoms common to both DCs is contemplated in only one of the ratings (in whichever manner is most favorable to the Veteran).

There is at least one other noteworthy example of an overlap involving the 30 percent rating already assigned for the Veteran's "Depression Secondary to Chronic Pain (Also Claimed as Insomnia)."  Again, under 38 C.F.R. § 4.130, DC 9434, that rating contemplates symptoms such as "chronic sleep impairment[or] mild memory loss (such as forgetting names, directions, recent events)."  The separate rating criteria for chronic fatigue syndrome contemplate "Debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms [emphasis added], " based upon the resulting extent of incapacitation.  38 C.F.R. § 4.88b, DC 6354.  Once again, depending upon the facts found, separate ratings may be warranted under both DCs with attention to ensuring that any symptoms common to both DCs is contemplated in only one of the ratings (in whichever manner is most favorable to the Veteran).

There are other potentially pertinent examples of overlapping symptoms considerations for multiple relevant rating criteria in this case, but the Board's discussion here simply seeks to illustrate that a number of possible combinations of ratings may be for assignment in this case depending upon the particular medical facts shown, even accounting for overlapping symptoms.  Providing the Veteran with the highest level of compensation through the appropriate combination of ratings may require revision or recharacterization of one or more currently assigned ratings.  The Veteran's representative directly discussed this in the February 2016 brief: "To the extent that some of the symptoms of Appellant's disorder are already evaluated under other rating criteria which might overlap a rating under DC 6354, the obvious answer is that they would be included in the rating under DC 6354 rather than continue to be evaluated separately."  The Veteran's representative states: "If Appellant is found to be entitled to a total evaluation under DC 6354, as he asserts, it will not matter what other evaluations he could otherwise have had separately."

Despite the statement of the Veteran's representative, the Board observes that the array of the Veteran's service-connected disabilities involve complex combinations of overlapping symptoms pertinent to various potential ratings such that it may turn out that attention to separate ratings could possibly result in greater compensation to the Veteran than a total schedular rating.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  See Bradley v. Peake, 22 Vet. App. 280 (2008).

As discussed above, the Board finds that it is further necessary to consider whether simultaneous separate ratings may be warranted to appropriately compensate the various symptom manifestations of the service-connected disability on appeal.  A new VA examination with medical opinions should enable an informed determination with regard to any appropriate separate ratings for various manifestations of the pertinent service-connected disability.

VA is required to consider all potential applicable, alternative diagnostic codes, whether or not raised by a claimant.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  It is imperative that the VA examination provide medical findings expressed in terms conforming to the applicable rating criteria of fibromyalgia and chronic fatigue syndrome.

Remand is also necessary to afford the RO an opportunity to review the entire evidentiary record and readjudicate the issue to determine whether a higher rating (or combination of ratings) is warranted at any point during the period under review with consideration of all pertinent rating criteria.  Again, this consideration should include whether a higher rating may be warranted under any potentially analogous diagnostic criteria, specifically including DC 6354, 38 C.F.R. § 4.88b, regarding chronic fatigue syndrome.  To be clear, the Board is not making any preliminary determination(s) in this regard as to whether a higher rating is warranted under DC 6354, 38 C.F.R. § 4.88b.  Rather, the Board is simply directing that such alternative diagnostic criteria be considered upon readjudication.

The RO shall now have the opportunity to determine what ratings are warranted to properly compensate the Veteran for all of the symptoms and the severities of their associated impairments with consideration of the complete service-connected disability picture associated with the chronic pain syndrome, chronic fatigue syndrome, and/or fibromyalgia.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any and all providers of evaluation and/or treatment he has received for his chronic fatigue syndrome and chronic pain syndrome and any associated disabilities.  The AOJ should ask the Veteran to provide releases for any new records (any not already associated with the claims-file) from all providers identified.  The AOJ must obtain the clinical records of all such treatment and evaluation from the sources identified by the Veteran.

2.  The AOJ should secure for association with the claims file updated records of any VA treatment the Veteran has received for the disabilities on appeal since the last such update of the set of VA medical records in the claims file to the present (any records not already associated with the claims-file).

3.  After the record is determined to be complete, the AOJ should schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected disability variously characterized as chronic fatigue syndrome and chronic pain syndrome (currently rated as analogous to fibromyalgia).  Any appropriate VA Disability Benefit Questionnaire (DBQ) form(s) purposed for the evaluation of chronic fatigue syndrome and for fibromyalgia should be used for this examination.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to the examiner in conjunction with the examination.  The AOJ should provide the VA examiner with the contents of 38 C.F.R. § 4.88a (defining chronic fatigue syndrome for VA purposes), 38 C.F.R. § 4.88b, DC 6354 (providing the schedular rating criteria for chronic fatigue syndrome), and 38 C.F.R. § 4.71a, DC 5025 (providing the schedular rating criteria for fibromyalgia or analogous disability).

The examiner is requested to review all pertinent records associated with the claims file and to comment on the nature and severity of the Veteran's service-connected chronic fatigue syndrome and chronic pain syndrome.  The VA examiner is asked to respond to the following:

(a)  Please confirm whether the Veteran has a diagnosis of chronic fatigue syndrome that conforms to the VA definition of chronic fatigue syndrome presented in 38 C.F.R. § 4.88a.  In this regard, the VA examiner should note the Veteran's previously documented medical diagnoses of chronic fatigue syndrome, including the June 2012 report from a private physician stating "[p]atient's symptoms and evaluation are consistent with NIH definition of Chronic Fatigue Syndrome."

(b)  The examiner should report all signs and symptoms necessary for rating the Veteran's chronic fatigue syndrome under the applicable rating criteria (specifically including 38 C.F.R. § 4.88b, DC 6354).  The examiner should comment on whether the Veteran's chronic fatigue syndrome produces periods of incapacitation (defined as requiring bed rest and treatment by a physician), debilitating fatigue, cognitive impairment or other signs and symptoms consistent with chronic fatigue syndrome.  If so, the examiner should indicate whether the symptoms are constant or nearly constant, and the degree (as a percentage) to which they restrict routine daily activities.  If the Veteran's symptoms wax and wane, please indicate the duration (in weeks) of any incapacitating episodes per year.

To the extent possible, the examiner should distinguish between any symptoms and impairment associated with the Veteran's service-connected chronic pain syndrome (characterized as analogous to fibromyalgia) and any symptoms associated with his other medical disorders (including mental health diagnoses).

(c)  The examiner should also report all signs and symptoms necessary for rating the Veteran's chronic pain syndrome (also characterized as analogous to fibromyalgia) under the applicable rating criteria (specifically including 38 C.F.R. § 4.71a, DC 5025).

In making all determinations, the examiner is asked to carefully consider the Veteran's own description of his symptom experience and history.  The examiner must include a clear rationale and reasoning for all opinions and conclusions provided.  A discussion of the facts and medical principles involved would also be of considerable assistance to the Board.

4.  The AOJ must determine whether separate ratings are warranted for the Veteran's chronic fatigue syndrome and chronic pain syndrome, identifying the combination of applicable ratings that results in the highest warranted level of service-connected compensation without any individual symptom being contemplated in two different ratings.  In making this determination, the AOJ should consider whether separate ratings are warranted for each of the Veteran's pertinent impairments associated with chronic fatigue syndrome and chronic pain syndrome.  For example, the AOJ should consider whether a combination of separate ratings is warranted for chronic fatigue syndrome under DC 6354 and chronic pain syndrome under DC 5025 (with attention to any implications for the Veteran's current rating for psychiatric impairment under DC 9434), while avoiding pyramiding in accordance with the provisions of 38 C.F.R. § 4.14.  Any needed further development, such as further VA medical or psychiatric examination, should be accomplished.

The AOJ must determine whether separate ratings are warranted with consideration of the possibility that a rating under each DC may potentially be warranted for pertinent impairment found with or without contemplating the Veteran's fatigue, memory impairment, cognitive impairment, sleep disturbance, depression, anxiety and other symptoms that may overlap with other disabilities and ratings.  That is, the AOJ should consider that some of the overlapping symptoms do not prevent assignment of simultaneous separate ratings under other rating criteria that may consider, but not require, inclusion of those symptoms to qualify for a compensable rating.

The AOJ should also consider whether the disability on appeal is better rated collectively under a single diagnostic code (such as DC 6354).  All required procedures for any potential revision of ratings not currently on appeal should be followed.

If any portion of this appeal is not granted to the Veteran's satisfaction, the AOJ should send him and his representative a supplemental statement of the case (SSOC) and afford them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

